Title: To James Madison from David Humphreys, 23 November 1801 (Abstract)
From: Humphreys, David
To: Madison, James


23 November 1801, Madrid. No. 295. The “almost incessant occupation” of preparing representations to the first minister of state has prevented him from sending copies to the State Department. Encloses now copies of protest he made regarding Spanish insults to Captain Bainbridge of the Essex and U.S. consul Willis at Barcelona as well as a remonstrance at the refusal of commander at San Roque to allow Captain Barron of the Philadelphia to anchor at Algeciras. Also encloses minister’s responses. Had prepared a protest against Spanish firing upon two American vessels near San Roque but did not deliver it after learning from a conversation with the first minister that his government had already ordered punishment of the offenders. Encloses copy of the note mentioned in his last dispatch that he sent to the Spanish government about the illegal detention of the Molly. For information about Algiers, encloses a copy of a letter to him from O’Brien, forwarded at O’Brien’s request. Reports that Neapolitan minister at Madrid has recommended to his government that it follow the Swedish example in cooperating with U.S. against Tripoli.
 

   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 3 pp.; marked duplicate. Enclosures (20 pp.; partly in Spanish) are copies of correspondence between Humphreys and Cevallos. For enclosed letter from O’Brien, see O’Brien to JM, 8 Nov. 1801, and n.


   In response to Humphreys’s protest about the abusive language and behavior of a Spanish naval commander toward Willis and Bainbridge, Cevallos sent him a copy of the report of the investigating officer who claimed that the incident occurred because Bainbridge had not properly identified himself and his ship (see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:542).


   The case of the Molly, which was seized by privateers flying a flag similar to that of the Barbary pirates, was reported in the National Intelligencer of 18 Nov. 1801.

